DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the third lead" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the third connection portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimano et al. (U.S. Publication No. 2008/0137394 A1; hereinafter Shimano)
	Regarding claim 1, Shimano discloses a semiconductor device comprising: a first transistor; and a second transistor, the first transistor and the second transistor being 
	Regarding claim 2, Shimano discloses wherein the gate width of each of the gate electrodes extending on the lead portions is equal to or narrower than a width enlarged by an amount corresponding to a width of mask displacement width of the gate electrode with respect to the corresponding lead portion (see Figure 12-14).

	Regarding claim 4, Shimano discloses wherein each of the lead portions of the first transistor and the second transistor extends from a corresponding one of the channel regions in a same direction (See Figures 13-14).
	Regarding claim 5, Shimano discloses wherein the active region is formed of a semiconductor layer on an insulation layer [70] formed on a substrate [65] (see Figure 13).
	Regarding claim 6, Shimano discloses wherein the first transistor and the second transistor are formed of transistors of a same channel type (see Figure 13).
	Regarding claim 7, Shimano discloses wherein the width of the gate electrodes formed on the channel regions and the width of the gate electrodes extending on the lead portions are same (See Figures 12-13).
	Regarding claim 8, Shimano discloses wherein the active region further includes a second body region in which a third transistor (Transistor of [73c]) is formed, a second connection portion to which a potential of the second body region is connected, and a second lead portion that connects the second body region and the second connection portion, the second lead portion extends from the channel region of the third transistor in an opposite direction to the lead portion of the first transistor or the second transistor, and the second connection portion is formed with the connection portion of the first transistor or the second transistor in a common region and the second connection portion and the connection portion have a same potential (See Figure 12-14 and ¶0204-0208])

	Regarding claim 10, Shimano discloses wherein the third connection portion to which the potential of the body region is connected is further connected to the third lead portion (see Figure 13-14)
	Regarding claim 11, Shimano discloses wherein when the width of the gate electrodes formed on the channel regions and the width of the gate electrodes extending on the lead portions are different and a boundary between each of the gate electrodes formed on the channel regions and a corresponding one of the gate electrode extending on the lead portions is positioned in an outer side than a boundary of the body region in which the first transistor and the second transistor are formed, the gate electrodes formed on the channel regions are perpendicular to the boundary of the body region (see Figures 12-14 and ¶0204-0208])
	Regarding claim 12, Shimano discloses wherein when the width of the gate electrodes formed on the channel regions and the width of the gate electrodes extending on the lead portions are different and a boundary between each of the gate electrodes formed on the channel regions and a corresponding one of the gate electrodes extending on the lead portions is positioned in an inner side than a boundary of the body region in which the first transistor and the second transistor are formed, a boundary of each of the gate electrodes formed on the channel regions and a 
	Regarding claim 13, Shimano discloses wherein a first transistor group formed in the active region includes a source region and a drain region and is configured such that transistors including the first transistor connected to a first gate and the second transistor connected to a second gate between the source region and the drain region are connected in series from a source region side (see Figure 13)
	Regarding claim 14, Shimano discloses wherein a first transistor group formed in the active region includes a source region and a drain region and is configured such that transistors including the first transistor connected to a first gate and the second transistor connected to a second gate between the source region and the drain region are connected in series from a source region side, and a second transistor group formed in the active region includes a source region that shares a same node with the source region and a drain region that shares a same node with the drain region and is configured such that transistors including a third transistor connected to the first gate and a fourth transistor connected to the second gate between the source region and the drain region are connected in series from a source region side (See Figures 12-13;  ¶[0101-0106]).
	Regarding claim 15, Shimano discloses a semiconductor device, wherein a first transistor group formed in an active region includes a source region [SL] and a drain region [BL] and is configured such that transistors including a first transistor [ST] connected to a first gate [19] and a second transistor [AT] connected to a second gate [17] between the source region and the drain region are connected in series from a 
	Regarding claim 16, Shimano discloses a semiconductor device, wherein a first transistor group formed in an active region includes a source region [SL] and a drain region [BL] and is configured such that transistors including a first transistor [ST] connected to a first gate [19] and a second transistor [AT] connected to a second gate [17] between the source region and the drain region are connected in series from a source region side, and a second transistor group formed in the active region includes a source region that shares a same node with the source region and a drain region that shares a same node with the drain region and is configured such that transistors including a third transistor connected to the first gate and a fourth transistor connected to the second gate between the source region and the drain region are connected in series from a source region side, and each of respective channel potentials of the first transistor and the second transistor is led out from an active region of a lower layer of the gates (see Figure 23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	- Tsujiuchi (U.S. Publication No. 2007/0241401 A1) discloses a dual transistor structure
Widjaja (U.S. Patent No. 8,582,359 B2) discloses a multi transistor memory structure
Widjaja et al. (U.S. Patent No. 9,905,564 B2) discloses a multi transistor memory structure
Shimano et al. (U.S. Patent No. 8,274,841 B2) discloses a multi-SOI transistor circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818